             Case 1:19-cv-00596-JLT Document 24 Filed 07/23/20 Page 1 of 1



1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   RORY CHAVEZ,                                         ) Case No.: 1:19-CV-00596-JLT
                                                          )
12                     Plaintiff,                         ) ORDER AFTER NOTICE OF SETTLEMENT
                                                          ) (Doc. 22)
13           v.                                           )
                                                          )
14   RAMIRO NUNEZ; VERONICA NUNEZ; and                    )
     Does 1-10,                                           )
15                                                        )
                       Defendants.
                                                          )
16                                                        )
17            The plaintiff reports he has settled the matter and indicates the parties will seek dismissal of
18   the action soon. (Doc. 22) Thus, the Court ORDERS:
19            1.     The stipulation to dismiss the action SHALL be filed no later than September 25,
20   2020;
21            2.     All pending dates, conferences and hearings are VACATED.
22   The parties are advised that failure to comply with this order may result in the Court imposing

23   sanctions, including the dismissal of the action.

24
     IT IS SO ORDERED.
25
        Dated:      July 22, 2020                              /s/ Jennifer L. Thurston
26
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
